Citation Nr: 1118539	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-25 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than May 7, 2008, for the award of special monthly compensation for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967; from November 1990 to June 1991; and from April 2003 to April 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO awarded special monthly compensation for loss of use of a creative organ, effective May 7, 2008.  In September 2008, the Veteran filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In September 2009, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, to have him scheduled for a hearing before a Veterans Law Judge at the RO, as he had requested in his July 2009 substantive appeal.  July 2010 and August 2010 letters informed him that his hearing was scheduled for August 31, 2010.  However, in correspondence received prior to that date, the Veteran cancelled his hearing request.  Thereafter, the RO returned the matter on appeal to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  On May 7, 2008, the RO received the Veteran's claim for service connection for erectile dysfunction as secondary to medication for service-connected posttraumatic stress disorder (PTSD).

3. The claims file includes no statement or communication from the Veteran, or other document, prior to May 7, 2008, that constitutes a pending claim for service connection for erectile dysfunction.


CONCLUSION OF LAW

The claim for an effective date earlier than May 7, 2008, for the award of special monthly compensation for loss of use of a creative organ, is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the present appeal, the May 2009 SOC included citation to the provisions of 38 C.F.R. § 3.400 and discussion of the legal authority governing effective dates for awards of service connection.  The February 2009 SOC explained the reasons for the denial of the Veteran's request for an earlier effective date in this case. Moreover, the Veteran has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).


II.  Analysis

Generally, the effective date for an award of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran filed a claim for service connection for erectile dysfunction as secondary to medication for service-connected PTSD on May 7, 2008.  In an August 2008 rating decision, the RO granted service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ, effective May 7, 2008.

In his September 2008 NOD, the Veteran argued for an earlier effective date, stating that he had suffered from erectile dysfunction since July 2, 2004, when he began taking Sertraline for PTSD.  He indicated that he had not filed a claim for erectile dysfunction/special monthly compensation prior to May 7, 2008, because he had been unaware that he could do so under circumstances where, as of January 2007, he had been awarded total (100 percent) disability compensation.  In his July 2009 substantive appeal, he reiterated that he was unaware that he could file a claim for special monthly compensation while receiving disability compensation at the 100 percent rate.  He also noted that his wife was recovering from cancer in July 2004, when he was given Zoloft for PTSD, and that he and his wife tried to resume their sex life, but were unsuccessful.

While the Veteran asserts his entitlement to an earlier effective, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

Notwithstanding the Veteran's assertions, a thorough review of the claims file reveals no communication regarding service connection for erectile dysfunction or loss of use of a creative organ prior to his claim for service connection received on May 7, 2008.  The Board acknowledges that VA must liberally construe all documents filed by a claimant.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board emphasizes, however, that while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, there simply is no document that might be construed, even in the broadest sense, as a claim for erectile dysfunction or loss of use of a creative organ prior to May 7, 2008.

The record contains a VA medical record, dated March 17, 2008, which shows that the Veteran was impotent at that time.  However, while records of medical treatment may constitute an informal claim for increase or to reopen a disability determination for a disability for which service connection has already been established, they cannot constitute an informal claim for service connection.  See 38 C.F.R. § 3.157(b).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of special monthly compensation for loss of use of a creative organ earlier than May 7, 2008, is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 7, 2008, for the award of special monthly compensation for loss of use of a creative organ is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


